                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                  No. 5:12-CR-75-D


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                   v.                         )               ORDER
                                              )
WAYNE VICK,                                   )
                                              )
                          Defendant.          )


       On June 25, 2020, Wayne Vick (''Vick") moved pro se for compassionate release under the

First Step Act ("First Step Act''), Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5238-41 (2018)

(codified as amended at 18 U.S.C. § 3582) and filed records in support [D.E. 57]. On November 6,

2020, Vick's counsel filed a memorandum and additional records in support [D.E. 60]. On          1



November 20, 2020, the United States responded in opposition and filed records in support [D.E.

64]. As explained below, the court denies Vick's motion for compassionate release and dismisses

Vick's request for home confinement.

                                                  I.

       On May 9, 2012, pursuant to a written plea agreement, Vick pleaded guilty to conspiracy to

distribute and possess with the intent to distribute 280 grams or more of cocaine base (crack) and

five kilograms or more of cocaine. See [D.E. 18, 20]. On December 11, 2012, the court held Vick's

sentencing hearing. See [D.E. 38]. At the hearing, the court adopted the facts set forth in the

Presentence Investigation Report ("PSR"). See [D.E. 40] 1; Fed. R. Crim. P. 32(i)(3)(A)--{B). The

court calculated Vick's total offense level to be 41, his criminal history category to be IV, and his

advisory guideline range to be 360 months' to life imprisonment. See [D.E. 40] 1. After granting



            Case 5:12-cr-00075-D Document 68 Filed 03/25/21 Page 1 of 7
the government's downward departure motion and thoroughly considering all relevant factors under

18 U.S.C. § 3553(a), the court sentenced Vick to 168 months' imprisonment. See [D.E. 33, 38, 39].

Vick did not appeal.

       On December 22, 2015, Vick moved prose for a sentence reduction under 18 U.S.C. §

3582(c)(2), U.S.S.G. § lBl.10, and Amendment 782. See [D.E. 47]. On May 8, 2018, the court

denied Vick's motion. See [D.E. 53]. Vick did not appeal.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

5249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whichever is earlier." 18U.S.C. § 3582(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordiruuy and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3582(c)(l)(A), acourtmustconsultthe sentencing factors in 18 U.S.C. § 3553(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3582(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

                                                  2

            Case 5:12-cr-00075-D Document 68 Filed 03/25/21 Page 2 of 7
application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another

extraordinary and compelling reason. See U.S.S.G. § lBl.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                       (ii) The defendant is-

                             (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                             (Ill) experiencing deteriorating physical or mental health because
                                   of the aging process,

                            that substantially diminishes the ability of the defendant to
                            provide self-care within the environment of a correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant.-·The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because ofthe aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.


                                                    3

             Case 5:12-cr-00075-D Document 68 Filed 03/25/21 Page 3 of 7
 that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencingtowarrantareductioninthetermofimprisonment." U.S.S.G. § lBl.13 cmt. n.2. Thus,

 the fact "that an extraordinary and compelling reason reasonably could have been known or

 anticipated by the sentencing court does not preclude consideration for a reduction under this policy

 statement." Id. Application note 3 states, "[p]ursuant to 28 U.S.C. § 994(t), rehabilitation of the

 defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

 statement." U.S.S.G. § lBl.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

 updated U.S.S.G. § lBl.13 to account for the First Step Act. Accordingly, section lBI.13 does not

 provide a policy where an inmate files a motion for a sentence reduction under 18 U.S.C. §

 3582(c)(l)(A).     See, ~ United States v. McCoy. 981 F.3d 271, 280-84 (4th Cir. 2020).

Nevertheless, section lBl.13 provides informative policy when assessing an inmate's motion, but

 a court independently determines whether "extraordinary and compelling reasons" warrant a sentence

 reduction under 18 U.S.C. § 3582(c)(l)(A)(i). See id. at 284. In doing so, the court consults not




                  (C) Family Circumstances.-

                      (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                          child or minor children.

                      (ii) The incapacitation of the defendant's spouse or registered partner
                         when the defendant would be the only available caregiver for the
                         spouse or registered partner.

                  (D) Other Reasons.-As determined by the Director of the Bureau of
                      Prisons, there exists in the defendant's case an extraordinary and .
                      compelling reason other than, or in combination with, the reasons
                      described in subdivisions (A) through (C).

U.S.S.G. § lBl.13 cmt. n.1.

                                                  4

            Case 5:12-cr-00075-D Document 68 Filed 03/25/21 Page 4 of 7
only U.S.S.G. § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the section 3553(a)

factors. See, y., id. at 280-84; United States v. Jones, 980 F.3d 1098, 1101---03 (6th Cir. 2020);

United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020); United States v. RY:ffin, 978 F.3d

1000, 1007---08 (6th Cir. 2020); United States v. Brooker, 976 F.3d 228, 237-38 (2d Cir. 2020);

United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2 (M.D.N.C. Apr. 15, 2020)

(unpublished).

       Vick contends that he exhausted his admjnjstrative remedies. See [D.E. 60] 2; [D.E. 60-1 ].

The government has not invoked section 3582's exhaustion requirement. See United States v. Alam,

960 F.3d 831, 833-34 (6th Cir. 2020).2 Accordingly, the court addresses Vick's claim on the merits.

       Vick seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, Vick notes that he is 55 years old and cites the COVID-19 pandemic, that he tested positive

for COVID-19 on October 30, 2020, and his health conditions, including diabetes, end-stage renal

disease, high blood pressure, sleep apnea, and severe obesity. See [D.E. 57] 1-2; [D.E. 57-1 ]; [D.E.

60] 5--6. Vick also cites the conditions at MCFP Springfield and that he has served over eight years

of his sentence. See [D.E. 60] 6-7.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

sheisnotexpectedtorecover." U.S.S.G. § lBl.13 cmt.n.l(A)(ii). Vickhasend-stagerenaldisease

and alleges that he is ''terminally'' ill. See [D.E. 57] 1-2; [D.E. 57-1]; [D.E. 60] 1. Accordingly,




       2
          The Fourth Circuit has not addressed whether section 3582's exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F.3d at 833-34.

                                                 5

           Case 5:12-cr-00075-D Document 68 Filed 03/25/21 Page 5 of 7
Vick has demonstrated an extraordinary and compelling reason consistent with application note

l(A). See 18 U.S.C. § 3582(c)(l)(A) ("end-stage organ disease"). See [D.E. 64] 16.

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, the conditions atMCFP Springfield, and Vick's age and health conditions are

extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the possibility that

it may spread to a particular prison alone cannot independently justify compassionate release,

especially considering BOP's statutory role, and its extensive and professional efforts to curtail the

virus's spread.").

       Even so, after reviewing the entire record, the section 3553(a) factors counsel against

reducing Vick's sentence. See United States v. Chambliss, 948 F.3d 691, 693-94 (5th Cir. 2020);

Clark, 2020 WL 1874140, at *3-8. Vick is 55 years old and engaged in serious criminal behavior

between 2000 and 2012. See PSR [D.E. 37] ff 9--13. Vick was a drug trafficker in Nash County,

North Carolina and distributed 3.63 kilograms of cocaine base (crack). See id. Vick also possessed

three firearms and ammunition in connection with his drug trafficking activities. See id. Vick also

maintained a premises for purposes of distributing a controlled substance and held a leadership role

in the conspiracy. See id. Vick is a recidivist with convictions for larceny (two counts), eluding

arrest, conspiracy to possess stolen explosives, driving while license revoked (two counts), driving

while impaired, simple possession ofcocaine, first degree trespass, possession ofdrug paraphernalia,

and second degree trespass. See id. ff 15-24. Moreover, Vick has performed poorly on supervision

(including federal supervision) and has a sporadic work history. See id. ff 15-16, 38-42. The court

also has considered Vick's exposure to COVID-19, the conditions at MCFP Springfield, his age and

health conditions, his conduct while incarcerated, and that he has served over eight years of his

                                                  6

            Case 5:12-cr-00075-D Document 68 Filed 03/25/21 Page 6 of 7
federalsentence. Cf.Pepperv. UnitedStates,562U.S.476,480-81 (201l);UnitedStatesv.Mm,

916 F.3d 389,398 (4th Cir. 2019). Having considered the entire record, the steps that the BOP has

taken to address COVID-19 and treat Vick, the section 3553(a) factors, Vick's arguments, the

government's persuasive response, and the need to punish Vick for his serious criminal behavior,

to incapacitate Vick, to promote respect for the law, to deter others, and to protect society, the court

declines to grant Vick's motion for compassionate release. See, e.g., Chavez-Meza v. United States,

138 S. Ct. 1959, 1966-68 (2018); R:!!ffm, 978 F.3d at 1008-09; Chambliss, 948 F.3d at 693-94;

United States v. Hill, No. 4:13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C. Jan. 13, 2020)

(unpublished).

       AB for Vick's request for home confinement, Vick seeks relief under the CARES Act. See

[D.E. 60] 2. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brumm~ No. 20-5626, 2020 WL 5525871, at •2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy, No. 3: 19-CR-35-KDB-DCK, 2020 WL

5535020, at •1 (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray, No.

4:12-CR-54-FL-l, 2020 WL 1943476, at •3 (E.D.N.C. Apr. 22, 2020) (unpublished). AB such, the

court dismisses Vick's request for home confinement.

                                                  II.

       In sum, the court DENIES Vick's motion for compassionate release [D.E. 57] and

DISMISSES Vick's request for home confinement.

       SO ORDERED. This 2.S day of March 2021.


                                                            JSC.DEVERID
                                                            United States District Judge

                                                   7

            Case 5:12-cr-00075-D Document 68 Filed 03/25/21 Page 7 of 7
